                      1   Leon F. Mead II, Esq.
                          Nevada Bar No. 5719
                      2
                          eMail: leon@meadlawgroup.com
                      3   Sarah Mead Thomas, Esq.
                          Nevada Bar No. 13725
                      4   eMail: sarah@meadlawgroup.com
                          MEAD LAW GROUP
                      5
                          10161 Park Run Drive, Suite 150
                      6   Las Vegas, NV 89145
                          Tel: 702.745-4800
                      7   Fax: 702.745.4805
                      8
                          Patrick G. Byrne, Esq.
                      9   Nevada Bar No. 7636
                          eMail: pbyrne@swlaw.com
                  10      Snell & Wilmer L.L.P.
                          3800 Howard Hughes Parkway, Suite 1100
                  11
                          Las Vegas, Nevada 89169
                  12      Tel: 702.784.5200
                          Fax: 702.784.5252
                  13
                     Attorneys for Defendant and Counter-claimants
                  14
                     ALON LAS VEGAS RESORT, LLC and
                  15 ALON LEISURE MANAGEMENT, LLC

                  16                                UNITED STATES DISTRICT COURT
                  17                                    DISTRICT OF NEVADA
                  18
                          YWS Architects, LLC dba YWS Design &       Case No.: 2:17-CV-01417-RFB-VCF
                  19      Architecture, a Nevada limited liability
                          company,                                     STIPULATION AND ORDER TO
                  20                                                      EXTEND TIME TO FILE
                                       Plaintiff,                       OPPOSITION AND REPLY TO
                  21
                                                                      MOTION FOR ATTORNEY’S FEES
                  22      vs.                                         AND COSTS PURSUANT TO NRS
                                                                                 108.2275
                  23 Alon Las Vegas Resort, LLC, a Delaware                   (First Request)
                     limited liability company; Alon Las Vegas
                  24 Landco, LLC, a Delaware limited liability

                  25 company; TISHMAR, LLC, a Nevada
                     limited liability company,
                  26
                                      Defendants.
                  27 Alon Las Vegas Resort, LLC, a Delaware
                  28
                     limited liability company; Alon Leisure


Mead Law Group
 10161 Park Run Dr.
      Suite 150
                                                                                                       1
Las Vegas, NV 89145
  T. 702 869-0192
  F/. 702.922.3831
                      1   Management, LLC, a Delaware limited
                          liability company,
                      2
                                        Counter-claimants,
                      3

                      4
                          vs.

                      5
                        YWS Architects, LLC dba YWS Design &
                        Architecture, a Nevada limited liability
                      6 company; Tom Wucherer, an individual;
                        DOES 1 through 10; ROE
                      7 CORPORATIONS 11-20,

                      8                 Counter-defendants.
                      9

                  10

                  11             Plaintiff YWS Architects, LLC dba YWS Design & Architecture (“Plaintiff” or
                  12      “YWS”), by and through its counsel of record, the law firm of Greenberg Traurig, LLP,
                  13
                          and Counterclaimants Alon Las Vegas Resort, LLC and Alon Leisure Management, LLC
                  14
                          (collectively “Alon Group”), by and through their counsel, Mead Law Group and Snell
                  15
                          & Wilmer LLP, for good cause shown, hereby stipulate and agree to extend the time for
                  16
                          Alon Group file their Opposition to YWS Architects, LLC’s Motion for Attorneys’ Fees
                  17
                          and Costs by one day, from October 24, 2018 to October 25, 2018, by 5:00 p.m. and to
                  18
                          extend the time for YWS to file its Reply by one day, from October 31, 2018 to
                  19
                          November 1, 2018 by 5:00 p.m. YWS filed its Motion for Attorneys’ Fees and Costs
                  20
                          Pursuant to NRS 108.2275 on October 10, 2018 and the Court has not set a hearing for
                  21
                          the matter.
                  22

                  23      ///
                  24

                  25
                          ///

                  26      ///

                  27
                          ///
                  28
                          ///

Mead Law Group
 10161 Park Run Dr.
      Suite 150
                                                                                                              2
Las Vegas, NV 89145
  T. 702 869-0192
  F/. 702.922.3831
                      1
                                 This is the first stipulation for an extension of time requested by the parties and
                      2
                          is for a very short extension.
                      3
                            Dated: October 24, 2018                          Dated: October 24, 2018
                      4

                      5     GREENBERG TRAURIG, LLP                           MEAD LAW GROUP

                      6     By:__/s/ Shauna L. Norton_____                   By:__/s/ Sarah M. Thomas _____
                            Mark G. Tratos, Esq.                             Leon F. Mead II, Esq.
                      7
                            Nevada Bar No. 1086                              Nevada Bar No. 5719
                      8     Shauna L. Norton, Esq.                           Sarah Mead Thomas, Esq.
                            Nevada Bar No. 11320                             Nevada Bar No. 13725
                      9     10845 Griffith Peak Dr., Suite 600               10161 Park Run Drive, Suite 150
                            Las Vegas, Nevada 89135                          Las Vegas, Nevada 89145
                  10

                  11        Attorneys for Plaintiff YWS                      Patrick G. Byrne, Esq.
                            Architects, LLC dba YWS                          Nevada Bar No. 7376
                  12        Design & Architecture                            Snell & Wilmer L.L.P.
                  13
                                                                             Attorneys for Counterclaimants Alon Las
                  14                                                         Vegas Resort, LLC and Alon Leisure
                                                                             Management, LLC
                  15

                  16             IT IS SO ORDERED.
                  17
                                                                 __________________________
                                                                 _______________________________________
                  18
                                                                 UNITED STATES
                                                                 RICHARD          DISTRICT COURT
                                                                             F. BOULWARE,     II JUDGE
                  19                                             United States District Court
                  20
                                                                 DATED: October 24
                                                                        ___________, 2018.
                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28


Mead Law Group
 10161 Park Run Dr.
      Suite 150
                                                                                                                   3
Las Vegas, NV 89145
  T. 702 869-0192
  F/. 702.922.3831
